DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 7/20/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 7936731) in view of Webb et al. (US 10348453) and further in view of Kim et al. (US 20100169733).
Regarding claims  1 and 6, Park teaches determining that an uplink transmission from a wireless device was not received (Fig. 6, eNB, S601, Initial UL transmission); transmitting an adaptive HARQ retransmission request to the wireless device (Fig. 6, S602 HARQ NACK); determining that an adaptive HARQ retransmission was not received from the wireless device; determining whether to transmit another adaptive HARQ retransmission request to the wireless device (Fig. 6,  at the eNB about to send S604 HARQ NACK).
Park, however, does not expressly teach wherein the wireless device is configured to skip uplink transmissions;… in response to determining that another adaptive HARQ retransmission request should not be sent to the wireless device, stopping additional adaptive HARQ retransmission requests to the wireless device. Webb discloses, see col. 21 line 63, Repeated failures to communicate the data to the base station will result in repeated uplink transmission attempts until the data is correctly received or a threshold number of attempts are made without success. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Webb in order to provide for reliable communications over increasingly large coverage areas (col. 1 line 36, Webb).
Neither Park nor Webb does not expressly teach the adaptive HARQ retransmission request comprising HARQ information and addressed to a semi-persistent scheduling (SPS) cell radio network temporary identifier (C-RNTI) of
the wireless device. Kim teaches Fig. 6 and [0050] If the uplink resource assignment message is the first one identified by a C-RNTI in the corresponding HARQ process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Kim in order to significantly extend the performance of UMTS in the work item Long Term Evolution (LTE) ([0006], Kim).
Regarding claims 2 and 7, Park teaches in response to determining that another adaptive HARQ retransmission request should be sent to the wireless device, transmitting an adaptive HARQ retransmission request to the wireless device (Fig. 6, S604 HARQ NACK).
Regarding claims 3 and 8, Park does not teach counting a number of adaptive HARQ retransmission requests that have previously been sent to the wireless device; and determining that another adaptive HARQ retransmission request should not be sent when the number of adaptive HARQ retransmission requests reaches a preconfigured number. Webb teaches, see col.21 line 65, repeated uplink transmission attempts until … a threshold number of attempts are made without success. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Webb in order to provide for reliable communications over increasingly large coverage areas (col. 1 line 36, Webb).
Regarding claims 4 and 9, neither Park nor Webb expressly teaches the preconfigured number is less than five. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the preconfigured number less than five, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 5 and 10, Park does not teach in response to determining that another adaptive HARQ retransmission request should not be sent to the wireless device, determining that the wireless device skipped transmitting the uplink transmission. Webb teaches, see col.21 line 65, repeated uplink transmission attempts until … a threshold number of attempts are made without success. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Webb in order to provide for reliable communications over increasingly large coverage areas (col. 1 line 36, Webb).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467